DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending. Claims 9-20 are withdrawn as drawn to a non-elected invention(s). Claims 1-8 and 21 are pending and under examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fetherston et al (US Patent No. 3,879,245), 
in view of Gest (US Patent No. 4,824,714) or Dietz et al. (US 2016/0176153), hereinafter Dietz, 
and further in view of Best (US Patent No. 3,234,065).
Regarding claims 1-2, 7-8, and 21, Fetherston discloses a method comprising: (a) loading a first composite skin (56), a second composite skin (58), and a honeycomb core (Fig. 6, not preformed) (4:47-4:52, 4:61-4:65) into a tool comprising upper die (14) and lower die (12) (‘opposing dies’) (Fig. 6) where the die has a protrusion as to form a crush feature; 
(b) closing the tool to form an interior shape with a periphery region (16, 16a) (Fig. 8); and (c) compressing the first composite skin, second composite skin, and core using the opposing dies to form and consolidate the material into a composite sandwich panel (4:47-4:52). 
Fetherston further discloses (16, 16a) a periphery region at the edges of the mold and would necessarily appear to provide a path for volatiles to escape from the main cavity during compression of the dies and into the space between the mold and the formed material. However, additionally or alternatively to this explanation, please see Best below. 
While Fetherston discloses explicitly that the core is crushed at the time of consolidation (4:47-4:52), Fetherston does not explicitly disclose the crushing forms “an over-crush edge region comprising an edge and a transition region, the edge having a first thickness at least 40% less than the nominal thickness  . . . “ or specifically the limitation of the periphery region acting as a release point for volatiles within the molding tool. 
However, Gest likewise discloses a similar method comprising a step of crushing a layered material between two opposing dies. Specifically, Gest discloses a method comprising the forming of (Gest, Figs. 2A-2B; 5:12-5:32) a panel having a first “over-crush edge region” comprising a first thickness which is described as at least 40% less than a nominal thickness of the panel (Gest, 6:37-6:55) and has what is similar to a ‘periphery region’ (“sealing field” to allow volatiles to escape) thickness of at 0.8-1mm which (shown on one of the two sides) surrounds the crushed region when the structure is in the tool (as shown in Gest, Figs. 2A-2B) and forms the overcrush region (Gest, Figs. 1A-1B and instant claim 2). The periphery region is perpendicular (left/right) with respect to the dies (which move up/down) as in instant claim 7. The formed product is shown as in Gest, Fig. 3 which includes a nominal thickness (away from crushed region) and a crushed region with an edge and transition region where the thickness varies. 
	Fetherston discloses a “base” process of producing a composite component by placing into a compression mold and compressing and consolidating together a set of layers. Gest discloses an “improvement” to the “base” process above, that has been improved in the same way as the claimed invention, in that it has been ‘crushed’ by a mold into a similar shape as in the claimed invention. One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the techniques of Gest into the molding of Fetherston above as both involve the crushing of a similar type of material into a smaller material. Accordingly, it would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the material is crushed in accordance with Getz, as is in the claimed invention. 
Additionally or alternatively to Gest above, Dietz likewise discloses the arrangement of (a) loading a hollow cell core and cover plies (first and second composite skins) (Dietz, par. 0046-0047) (Fig. 1) into a tool (4) (Dietz, Fig. 1) having opposing dies (as illustrated in Fig. 1) (par. 0049); and (b) compressing the combination using the opposing dies to form an object having an edge region with a thickness at least 40% less than a thickness of the remaining portion [Fig. 3 shows a crushed material (1) having a top and bottom ply (2, where the top one is unlabeled but covered by a secondary cover layer), and one of ordinary skill in the art would have clearly recognized that the crushed portion is to be “at least 40%” less than the thicker portion as is clearly shown in Dietz, Fig. 3, par. 0076. 
Therefore, in view of Dietz, Fig. 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify that the crushed portion is crushed in accordance with Fig. 3 of Dietz, as recited in the claim, as it is shown to be a suitable design or optimization (Dietz, par. 0003 describes that the part is for automobiles), for an automobile part, having similar crushed properties.
	Fetherston discloses a “base” process of producing a composite component by placing into a compression mold and compressing and consolidating together a set of layers. Dietz discloses an “improvement” to the “base” process above, that has been improved in the same way as the claimed invention, in that it has been ‘crushed’ by a mold into a similar shape as in the claimed invention. 
One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the techniques of Dietz into the process of Fetherston above as both references compress a layered composite material in a compression mold and crush the materials together as to reduce in size. Accordingly, it would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the material is crushed in accordance with Fetherston above as is specified in Dietz. 
The combinations of Fetherston/Gest or Fetherston/Dietz do not explicitly disclose the limitations regarding the periphery region, as in claims 1 (as referred from above), 8 and 21.  
However, Best discloses a similar molding process to that of Fetherston above, and uses a mold (“clamp frame” 23) (Figs. 1 and 6) with upper and lower members, and provides a “pocket” (36) at the periphery region of the material (Best, 6:5-6:45) where the periphery region (pocket 36) acts as a means to remove gas from the cavity. As is shown in Best, Fig. 1, the periphery goes around the entirety of the “frame” and as such, there are four edges have a periphery region adjacent to an edge of the molding material (Fig. 6 shows arrangement with ‘pocket’ 36). 
It has been held that the duplication of parts supports a case of prima facie obviousness. In this case, the periphery region is along the outside of the mold, which allows for a path for volatiles to escape when the composite is being crushed and consolidated. As such, it would have been obvious to one of ordinary skill in the art to have crushed the panel in multiple locations (as in claims 8 and 21) as to have multiple overcrush regions near the edges of the composite material, as is claimed. 
Both the base processes of Fetherston/Gest or Fetherston/Dietz above each disclose a process of producing a crushed composite panel in a particular configuration. Best discloses an “improvement” that has been improved in the same way as the claimed invention in that it specifically includes a periphery region for removing of volatiles from the mold cavity. One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the molding techniques of Best into the base processes (both) above as all references are involved in the consolidation of similar types of materials within a similar type of compression molding system. As such, it would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that there is a periphery region at the edge of the mold for allowing volatiles to escape from the compression cavity, as is claimed, as is described in Best. 
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fetherston (US Patent No. 3,879,245) in view of Gest (US Patent No. 4,824,714) or Dietz (US 2016/0176153) and Best (US Patent No. 3,234,065) as applied to claim 1 above, and further in view of Dietz (US 2016/0176153).
Regarding claims 3-4, Fetherston/Gest/Best or Fetherston/Dietz/Best discloses the subject matter of claim 1, but does not explicitly disclose as described above the specific limitations of crushing to a specific thickness as is claimed, but does disclose the protrusion of claim 4 (Fetherston, Fig. 8 shows the die containing the protrusion to form the item of Fetherston, Fig. 6). 
However, Dietz discloses (see Dietz, Fig. 3), an embodiment where the thickness of the panel is reduced by the compression mold of Fig. 1 (Dietz, par. 0049), and appears to have been pressed downwards by at least 0.25 inches by a protruding portion of a die, in view of the other disclosed dimensions (Dietz, claim 6 refers to the secondary RIM layer being 0.2-2mm thick as in Fig. 3), as would have been interpreted by the ordinary artisan.  
Additionally or alternatively, with respect to the disclosed foam and honeycomb structures, which are well-known in the art to be structural (larger) composites, it would have been obvious to one of ordinary skill in the art to have included a protrusion of at least the claimed length, or the compression would be insignificant with respect to the structure as a whole, in view of at least Dietz, Figs. 1 and 3 as to compress a three-layered structure and reduce the thickness thereof, as is recited in the claims.
Regarding claim 5, Fetherston/Gest/Best or Fetherston/Dietz/Best discloses the subject matter of claim 1 as discussed above. Additionally, Dietz further discloses (Dietz, par. 0050, 0053) cutting for a “contour cut” (as to form a desired appearance) using a “milling” device, which are well-known in the art as being “numerically-controlled” (NC or CNC) devices. Accordingly, it would have further been obvious to one of ordinary skill in the art to have cut the region to a desired shape, in accordance with Dietz, par. 0050, 0053 above, in order to produce a desired appearance without core cells visible to produce a contoured outer shape, as is recited in the claim.  
Regarding claim 6, Fetherston/Gest/Best/Dietz or Fetherston/Dietz/Best/Dietz discloses the subject matter of claim 5 as discussed above, and further discloses (Gest, Figs. 2A-2B) a “cutting” (23) of the material at the portion of reduced thickness as is recited in the claim.
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW D. GRAHAM/
Examiner
Art Unit 1742




/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742